DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology, e.g. comprising.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “it” fails to distinctly claim the subject matter, making the claim indefinite. The preamble mentions a “dental implant” and “foldable fins”, by using the term “it” places the claim indefinite by failing to define which one of the two elements previously mentioned is claimed in the body of the of the claim. It is believed and for examination purposes, the recitation refers to the “dental implant”.
Furthermore, the claim 1 in line 11 also uses the term “it” to indicate that some element pushes the anchoring means down. However, the claim is not specific describing 
Regarding claim 7, it is confusing the claimed angle of 10-20 degrees. It is not understood with respect to what axis the angles are measured. For examination purposes, the recitation will be treated as the angle is with respect to the longitudinal axis of the dental implant.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claim limitation “anchoring means” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because it is also described that the anchoring means include at least one pair of foldable fins (8) and a top opening (9), where the fins provides the anchoring action, in this way the claim language provides sufficient structure for the claimed anchoring action.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Interpretation
Regarding claims 1-8, the reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. However, the use of reference characters is to be considered as having no effect on the scope of the claims. (See MPEP 608.01(m) - Form of Claims [R-07.2015])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Friedreich (WO 02062256 A1) in view of Sapian (US 5890902 A).

[AltContent: ][AltContent: arrow][AltContent: textbox (Implant-abutment connection zone)][AltContent: textbox (Top Opening)][AltContent: arrow][AltContent: textbox (Exit openings)][AltContent: arrow][AltContent: textbox (Implant body)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Foldable fins)][AltContent: arrow][AltContent: textbox (Dental Implant)]
    PNG
    media_image1.png
    470
    219
    media_image1.png
    Greyscale
                                      
    PNG
    media_image2.png
    228
    211
    media_image2.png
    Greyscale



[AltContent: textbox (Top Opening (top view))][AltContent: ] 
    PNG
    media_image3.png
    197
    202
    media_image3.png
    Greyscale

[AltContent: ][AltContent: textbox (Top opening)][AltContent: arrow][AltContent: textbox (Screw threads)][AltContent: arrow][AltContent: textbox (Stem)][AltContent: arrow][AltContent: textbox (Head)][AltContent: arrow][AltContent: textbox (Implant body)][AltContent: arrow][AltContent: textbox (Insertion screw)][AltContent: textbox (Dental Implant)][AltContent: arrow][AltContent: textbox (Foldable fins)][AltContent: arrow]
    PNG
    media_image4.png
    568
    463
    media_image4.png
    Greyscale

Regarding claim 1, Friedreich discloses dental implant (see Fig. 1 and 7 above) with foldable fins (7) (see annotated Fig. 4 and 7 above), characterised in that it includes the following components: 
a) an implant body (1) that includes an implant-abutment connection zone (5) (see annotated Fig. 1 above and page 4, lines 15-16), at least one pair of exit openings (3) and an internally threaded zone (2).
b) an anchoring means (6) including at least one pair of foldable fins (7) and a top opening (see annotated Fig. 4 and 5 above), 
c) an insertion screw (13) comprising a head (see annotated Fig. 7 above) with an internal hexagonal socket (12) (see annotated Fig. 7 above and page 5, lines 24), a stem and a screw thread (see annotated Fig. 7 above), when the insertion screw (13) is screwed into the top opening (see annotated Fig. 7) of the anchoring means (6), it pushes the anchoring means (6) down into the implant body (1) and causes the foldable fins (7) 
However, Friedreich does not disclose that the implant includes an externally threaded zone.
[AltContent: textbox (Externally threaded zone)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Implant body)]
    PNG
    media_image5.png
    424
    398
    media_image5.png
    Greyscale

Sapian teaches a dental implant including pins extending radially from the implant body, and where the dental implant includes an externally threaded zone along the implant body (see annotated Fig. 5 above and col. 2, lines 18-21 - “screw threads extending along the exterior and interior thereof” and col. 2, lies 27-29 – “The external threads of the implant casing are characterized by an occlusal bevel to bite into the surrounding bone structure and increase stabilization).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the external surface of the implant body of Friedreich, with the external threaded zone of the implant body of Sapian, in order . 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Friedreich (WO 02062256 A1) in view of Sapian (US 5890902 A) aka Sapian‘902 as applied to claim 1 above, and further in view of Sapian (US 20030224328 A1) aka Sapian’328.
Regarding claim 2, Friedreich/Sapian’902 discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Friedreich/Sapian’902 does not disclose that there is a trabecular-shaped porous structure (14) in the externally threaded zone.
Regarding claim 3, Friedreich/Sapian’902 discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Friedreich/Sapian’902 does not disclose in that the porous structure is located in the spaces between the screw threads of the externally threaded zone.  
[AltContent: arrow][AltContent: textbox (Externally threaded zone)][AltContent: textbox (Trabecular-shaped porous structure)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    697
    474
    media_image6.png
    Greyscale

Sapian’328 teaches a dental implant including an implant body including on the external surface a threaded portion along the external surface of the implant and a trabecular-shaped porous structure (see annotated Fig. 1 above including spaces 16 between the screw threads including through holes 14 forming a porous structure). Where the trabecular shaped porous structure is used for expulse and evenly disperse human growth factor for the purpose of decreasing the bone-to-implant integration time (see [0029])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant body on the externally threaded zone of Friedreich/Sapian’902, with the trabecular-shaped porous structure of . 
 Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Friedreich (WO 02062256 A1) in view of Sapian (US 5890902 A) as applied to claim 1 above, and further in view of Choi et al. (US 20040219488 A1).
Regarding claim 4, Friedreich/Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
However, Friedreich/Sapian does not disclose that the externally threaded zone is a double screw thread.
Regarding claim 5, Friedreich/Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
However, Friedreich/Sapian does not disclose that the externally threaded zone has a screw thread pitch of 0.5 - 2 mm.
Choi et al teaches a dental implant including on the implant body an externally threaded zone that is a double screw thread, where a single thread can have a pitch of about 0.6, a person skill in the art would understand that a double pitch is about 1.2 mm (see [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the threads of Friedreich/Sapian, with the double screw Choi, in order to speed of screwing into the bone, improves the stability of the implanted fixture, decrease the waiting time between operations, reduce the amount of heat generated by friction and spread the mechanical stress over a larger area of bone.
 Regarding claim 6, Friedreich/Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 1.  
However, Friedreich/Sapian does not disclose that the implant body has a self-tapping screw thread at its bottom end.
[AltContent: textbox (Self-tapping screw thread)][AltContent: arrow]
    PNG
    media_image7.png
    721
    333
    media_image7.png
    Greyscale

 Choi et al. teaches a dental implant including a self-tapping screw thread (see vertical groove 300 forming the self-tapping in the screw thread) at the bottom end of the implant body (see annotated Fig. 5 above and [0085]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom end of the threads in implant body of Friedreich/Sapian, with the self-tapping screw thread at its bottom end Choi, in order to have the means to help with the easy placing of the implant, to promote the stability of the implant in the bone cavity.
 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Friedreich (WO 02062256 A1) in view of Sapian (US 5890902 A) as applied to claim 1 above, and further in view of Sanchez et al. (AU 2014235703 A1).
Regarding claim 7, Friedreich/Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 1, and were Friedreich discloses that the implant-abutment connection zone (5) having a hexagonal shape (see Fig. 1 above).
However, Friedreich/Sapian does not disclose that the implant-abutment connection zone has an angle of 100 - 200.
[AltContent: ][AltContent: textbox (Implant-abutment connection zone)][AltContent: arrow][AltContent: textbox (Implant-abutment connection zone)][AltContent: textbox (Abutment)][AltContent: textbox (Dental implant)]
    PNG
    media_image8.png
    357
    166
    media_image8.png
    Greyscale
                 
    PNG
    media_image9.png
    716
    266
    media_image9.png
    Greyscale

Sanchez et al. teaches a dental implant including an implant-abutment connection zone (21) having a hexagonal shape having internal surfaces tapered with respect to the horizontal axis from 6-18 degrees (see Fig. 8 and 9 above, and [0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inclination of the hexagonal surfaces of the implant-abutment connection zone of Friedreich/Sapian, with the tapered surfaces of the hexagonal shape of the implant abutment connection of Sanchez, in order to have a sealing zone between the abutment and the implant.
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Friedreich (WO 02062256 A1) in view of Sapian (US 5890902 A) as applied to claim 1 above, and further in view of Chu et al. (US 20170354485 A1).
Regarding claim 8, Friedreich/Sapian discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Friedreich/Sapian does not disclose that the implant-abutment connection zone is fixed by a Morse taper connection.
 Chu et al. teaches a dental implant including an implant-abutment connection zone (160) having a locking conical feature that rely on friction between the dental implant and abutment and a Morse taper geometry of the conical features to provide a relative non-rotational feature between the two structures (see [0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant-abutment connection zone of Friedreich/Sapian, with the Morse taper connection of Chu, in order to provide 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772